Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to positive cite that a flat-headed piece and a spring are components of the tool.  These terms are introduced after the clause “…there is a slot vertically perpendicular to the shaft allowing for” which is an intended purpose for the slot, thus the language following this clause is merely suggestion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as well as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massari (4,328,721).
Massari (‘721) a single fastening tool 10 comprising a hollowed shaft (tubular shank 12) ending with a tip fit for Philips-head fasteners (Phillips head screw engaging tip 20), wherein the tip there is a slot (passage 24) vertically perpendicular to the shaft allowing for a moving flat-headed piece (elongated blade 26 including forward end portion 28) lying within the shaft to partially emerge and retract in and out via a spring action (compression spring 32) to a position that would allow said flat-headed piece to drive slotted-head fasteners (see the Abstract and the whole document).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wall (4,488,462), Spector (4,867,018), Draizin (8,770,069), and DeLaforcade et al. (US 2016/0059392 A1), respectively, each provide a single driver designed to engage both Phillip-head and slot-head screws.  Tanger (8,037,7,89) provides a screwdriver bit having Philips head screw tip with a bore therein housing a spring biased smaller diameter bit having a Philips head screw tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/